DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHONY BRUNSON,
                             Appellant,

                                     v.

                          HOWARD FOULKE,
                             Appellee.

                              No. 4D18-2964

                              [April 25, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. 14-016607 (08).

   Anthony Brunson, Madison, pro se.

   Alyssa M. Reiter and Lindsey A. Hicks of Wicker Smith O'Hara McCoy
& Ford, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.